Citation Nr: 1127290	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1976 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied an increased disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability and denied an increased disability rating in excess of 10 percent for the Veteran's service connected bilateral pes planus disability.  The Veteran perfected his appeal with regard to both issues. 

In a February 2009 decision, the Board denied entitlement to an increased disability rating for bilateral pes planus and remanded the appeal regarding an increased disability rating for the lumbar spine disability for further development.  In an October 2009 decision, the Board denied entitlement to an increased disability rating for the lumbar spine disability; however, the Board remanded the issue of entitlement to TDIU for development after finding the issue had been raised by the record.

The Veteran has testified before a RO hearing officer in February 2007 at a personal hearing held at the RO.  A transcript has been incorporated into the record.

The issue of TDIU is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

During the VA examination afforded the Veteran in November 2010, the Veteran reported to the examiner that he was not working and that he had been awarded disability benefits ("SSI disability") for his service-connected back disability.  In the May 2011 Informal Hearing Presentation, the representative also informed VA that the Veteran was now receiving SSI for his "condition."  The Board acknowledges that SSI is the Supplemental Security Income program administered by the Social Security Administration.  

While the claims file contains several requests for information by the Social Security Administration to VA regarding the Veteran's monetary benefits, there had been no indication that the Veteran had also been awarded benefits by the Social Security Administration.  Now that VA has been placed on notice that the Veteran receives benefits from the Social Security Administration, the benefits application and any underlying medical evidence must be obtained and included in the claims file.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Contact the Social Security Administration to obtain the Veteran's application for benefits, SSI or disability, and any underlying medical evidence or other documentation supporting the claim.  Document for the claims file any negative replies.  

2.  After ensuring that the development has been completed, re-adjudicate the issue of entitlement to TDIU.  If not granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

